DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, “patter” should read –pattern--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein (U.S. PGPub. No. 20060248022) in view of Shelton (U.S. PGPub. No. 20160256162).
Regarding claim 1, Falkenstein teaches:
An electrosurgical instrument, comprising: a housing…; (Para. 0281; Fig. 41A, handle 1114)
a shaft extending from the housing; (Para. 0297; Fig. 44A, shaft 1120)
an end effector extending from the shaft; (Para. 0289; Fig. 44A, jaw assembly 1130)
an articulation joint rotatably connecting the end effector to the shaft; (Para. 0281)
and a wiring circuit extending…through the shaft and into the end effector, (Para. 0301; Fig. 44C-2, wire 612)
wherein the wiring circuit is configured to monitor a function of the end effector and communicate the monitored function to the printed control board, (Para. 0159, 0308)
and wherein the wiring circuit comprises: a proximal rigid portion fixed to the shaft; (Para. 0298)
a distal rigid portion fixed to the end effector, (Para. 0301)
and an intermediate portion extending from the proximal rigid portion to the distal rigid portion, (Para. 0298, 0301; intermediate portion read as the wire 1612 that extends from the proximal to distal portion of the device)
Falkenstein teaches electronic circuitry within the device (Fig. 1A, tool 40) and teaches printed circuit boards (Para. 0159), but does not explicitly disclose the printer circuit boards being within the housing. In related forceps art, Shelton teaches: 
a housing comprising a printed control board (Para. 0260; Fig. 31, circuit board 15046)
and a wiring circuit extending from the printed control board (Para. 0259-0260; Fig. 31, metallic wire 15053)
wherein the intermediate portion comprises: a resilient portion; (Para. 0259; straight portion of wire read as resilient portion)
and a stretchable portion. (Para. 0259)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate a printed control board within the housing with a wiring circuit having a resilient and stretchable portion in order maintain electrical resistance and allow the wire to be stretched and compressed within the device (Shelton, Para. 0259).
Regarding claims 3, 7 and 17, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 1, (described above)
The electrosurgical instrument of Claim 6, (described below)
The electrosurgical instrument of Claim 16, (described below)
wherein the stretchable portion comprises a conductor in a zig-zag configuration, (Shelton, Para. 0259; Fig. 31, metallic wire 15053)
and wherein the conductor is made of a non-stretchable metallic material. (Shelton, Para. 0259)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate a zig-zag configuration of a non-stretchable metallic material in order maintain electrical resistance and allow the wire to be stretched and compressed within the device (Shelton, Para. 0259).
Regarding claims 4, 9 and 19, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 1, (described above)
The electrosurgical instrument of Claim 6, (described below)
The electrosurgical instrument of Claim 16, (described below)
wherein the stretchable portion comprises a conductor in an accordion shape, wherein the conductor is made of a non-stretchable metallic material. (Shelton, Para. 0259)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate an accordion configuration of a non-stretchable metallic material in order maintain electrical resistance and allow the wire to be stretched and compressed within the device (Shelton, Para. 0259).
Regarding claims 5 and 10, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 1, (described above)
The electrosurgical instrument of Claim 6, (described above)
wherein the resilient portion comprises a laminate portion comprising a substrate. (Shelton, Para. 0260; adhesive read as substrate)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate a laminate portion comprising a substrate in order to effectively mount the circuit into the device. 
Regarding claim 6, Falkenstein teaches:
An electrosurgical instrument, comprising:63306077200 v1ATTORNEY DOCKET: END9234USNP7/190717-7 a housing… (Para. 0281; Fig. 41A, handle 1114)
a shaft extending from the housing; (Para. 0297; Fig. 44A, shaft 1120)
an end effector extending from the shaft; (Para. 0289; Fig. 44A, jaw assembly 1130)
an articulation joint rotatably connecting the end effector to the shaft; (Para. 0281)
and a wiring circuit extending…through the shaft and into the end effector, (Para. 0301; Fig. 44C-2, wire 612)
wherein the wiring circuit is configured to monitor a function of the end effector and communicate the monitored function to the printed control board, (Para. 0159, 0308)
and wherein the wiring circuit comprises: a rigid portion; (Para. 0301)
Falkenstein teaches electronic circuitry within the device (Fig. 1A, tool 40) and teaches printed circuit boards (Para. 0159), but does not explicitly disclose the printer circuit boards being within the housing. In related forceps art, Shelton teaches: 
a housing comprising a printed control board (Para. 0260; Fig. 31, circuit board 15046)
and a wiring circuit extending from the printed control board (Para. 0259-0260; Fig. 31, metallic wire 15053)
a resilient portion transitionable between a relaxed configuration and an unrelaxed configuration; (Para. 0259; Fig. 31, resilient portion read as the area containing the zig-zag portion of wire 15053, relaxed read as compressed, unrelaxed read as stretched)
and a conductive wire extending through the resilient portion, (Para. 0259; Fig. 31, resilient portion read as the area containing the zig-zag portion of wire 15053)
wherein the conductive wire comprises a stretchable portion, (Para. 0259)
 and wherein the conductive wire is configured to elongate when the resilient portion is transitioned from the relaxed configuration to the unrelaxed configuration. (Para. 0259)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate a printed control board within the housing with a wiring circuit having a resilient and stretchable portion in order maintain electrical resistance and allow the wire to be stretched and compressed within the device (Shelton, Para. 0259).
Regarding claims 8 and 18, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 6, (described above)
The electrosurgical instrument of Claim 16, (described below)
wherein the stretchable portion comprises an oscillating pattern. (Shelton, Para. 0259; Fig. 31, metallic wire 15053)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate an oscillating pattern in order maintain electrical resistance and allow the wire to be stretched and compressed within the device (Shelton, Para. 0259).
Regarding claim 11, Falkenstein teaches:
An electrosurgical instrument, comprising: a housing… (Para. 0281; Fig. 41A, handle 1114)
a shaft extending from the housing; (Para. 0297; Fig. 44A, shaft 1120)
an end effector extending from the shaft; (Para. 0289; Fig. 44A, jaw assembly 1130)
a translating member configured to translate relative to the shaft to perform an end effector function; (Para. 0296,0303; Fig. 55-1 and 55-2, actuation tube 1122)
and 64306077200 v1ATTORNEY DOCKET: END9234USNP7/190717-7a wiring harness extending…into the shaft, (Para. 0250, 0301)
wherein the wiring harness comprises: a rigid body portion fixed to the shaft; (Para. 0298)
wherein the end of the resilient portion comprises a sensor, (Para. 0187, 0308)
and a conductive wire extending through the rigid body portion and the resilient portion. (Para. 0301; Fig. 44C-2, wire 612)
Falkenstein teaches electronic circuitry within the device (Fig. 1A, tool 40) and teaches printed circuit boards (Para. 0159), but does not explicitly disclose the printer circuit boards being within the housing or a resilient portion having a sensor that measures the translating member. In related forceps art, Shelton teaches: 
a housing comprising a printed control board (Para. 0260; Fig. 31, circuit board 15046)
and a wiring harness extending from the printed control board (Para. 0259-0260; Fig. 31, metallic wire 15053)
a resilient portion extending from the rigid body portion, wherein an end of the resilient portion is attached to the translating member, (Fig 31, resilient portion read as are containing the circuit board and wire)
and wherein the sensor is configured to measure an attribute of the translating member; (Para. 0258; Fig. 31, sensor 15050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate a printed control board within the housing with a wiring harness having a resilient portion with a sensor in order maintain electrical resistance and determine the amount of stress applied to the shaft (Shelton, Para. 0259).
Regarding claim 12, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 11, (described above)
wherein the attribute of the translating member comprises the stress within the translating member. (Para. 0258; Fig. 31, sensor 15050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate measuring the stress in order maintain electrical resistance and ensure the device is working effectively (Shelton, Para. 0259).
Regarding claim 13, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 11, (described above)
wherein the attribute of the translating member comprises the strain within the translating member (Shelton, Para. 0258; Fig. 31, sensor 15050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate measuring the strain in order maintain electrical resistance and ensure the device is working effectively (Shelton, Para. 0259).
Regarding claim 14, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 11, (described above)
wherein the attribute of the translating member comprises the stress and strain within the translating member. (Shelton, Para. 0258; Fig. 31, sensor 15050; stress is inferred)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate measuring the stress and strain in order maintain electrical resistance and ensure the device is working effectively (Shelton, Para. 0259).
Regarding claim 16, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 11, (described above)
wherein a portion of the conductive wire positioned within the resilient portion of the wiring harness comprises a stretchable portion. (Shelton, Para. 0259)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falkenstein based on the teachings of Shelton to incorporate a stretchable portion in order maintain electrical resistance and allow the wire to be stretched and compressed within the device (Shelton, Para. 0259).
Regarding claim 20, the Falkenstein/Shelton combination teaches:
The electrosurgical instrument of Claim 11, (described above)
wherein the wiring harness extends into the end effector and comprises a second sensor configured to measure an end effector function. (Falkenstein, Para. 0159, 0308)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Falkenstein/Shelton combination in view of Nakamura (U.S. PGPub. No. 20150100056).
Regarding claim 2, the Falkenstein/Shelton combination teaches the electrosurgical instrument of Claim 1 (described above). The Falkenstein/Shelton combination does not explicitly disclose a first and second substrate. In related end effector art, Nakamura teaches:
wherein the resilient portion comprises a first substrate (Para. 0038, 0041; polyimide read as first substrate)
and the stretchable portion comprises a second substrate, (Para. 0041; insulating film read as second substrate)
wherein the first substrate and the second substrate are different. (Para. 0041; read as broadly as claimed, resilient portion is not restricted from also having the second substrate and vice versa)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Falkenstein/Shelton combination based on the teachings of Nakamura to incorporate first and second substrates on the resilient portion in order to effectively attach the wiring circuit to the device. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Falkenstein/Shelton combination in view Rioux (U.S. PGPub. No. 20090125026).
Regarding claim 15, the Falkenstein/Shelton combination teaches the electrosurgical instrument of Claim 11 (described above). The Falkenstein/Shelton combination does not explicitly disclose the measuring the position, velocity or acceleration of the translating member. In related jaw member art, Rioux teaches:
wherein the attribute of the translating member comprises one of the group consisting of the position of the translating member, the velocity of the translating member, and the acceleration of the translating member. (Para. 0073-0074)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Falkenstein/Shelton combination based on the teachings Rioux to incorporate measuring the position of the translating member in order to place the end effector at the appropriate position for treatment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794